The Disciplinary Review Board having filed with the Court its decision in DRB 18-277, concluding on the record certified to the **588Board pursuant to Rule 1:20-4(f)(default by respondent), that David Charles Berman, formerly of Morristown, who was admitted to the bar of this State in 1986, and who has been suspended from practice since May 4, 2017, should be suspended from the practice of law for a period of six months for violating RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(d) (conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having further concluded that the term of suspension should be consecutive to the two-year term of suspension imposed on May 4, 2017;
And good cause appearing;
*937It is ORDERED that David Charles Berman is suspended from the practice of law for a period of six months, effective May 5, 2019, and until the further Order of the Court; and it is further
ORDERED that prior to reinstatement to practice, respondent shall comply with the conditions in the Court's Order filed May 4, 2017, which requires respondent to submit proof of his fitness to practice law to the Office of Attorney Ethics; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)( 15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d) ; and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.